NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ERLINDA DOMINADO,
                    Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2016-1133
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0831-15-0490-I-1.
                ______________________

               Decided: March 10, 2016
               ______________________

   ERLINDA DOMINADO, FPO, AP, pro se.

    SARA B. REARDEN, Office of the General Counsel, Mer-
it Systems Protection Board, Washington, DC, for re-
spondent. Also represented by BRYAN G. POLISUK.
                 ______________________

  Before PROST, Chief Judge, REYNA and CHEN, Circuit
                        Judges.
PER CURIAM.
2                                         DOMINADO   v. MSPB



    Erlinda Dominado appeals from the final decision of
the Merit Systems Protection Board (“MSPB” or “Board”).
The Board dismissed her appeal for lack of jurisdiction, as
the Office of Personnel Management had not yet issued a
final decision on her application for death benefits under
the Civil Service Retirement System. Because the Board
correctly determined that it lacked jurisdiction over Ms.
Dominado’s appeal, we affirm.
                       BACKGROUND
    Between June 30, 2014, and March 2, 2015, Ms.
Dominado filed an application with the Office of Person-
nel Management (“OPM”) for death benefits under the
Civil Service Retirement System (“CSRS”) on the basis of
the federal service of her deceased spouse. On April 15,
2015, lacking any decision on her application, Ms.
Dominado filed an appeal with the MSPB. The adminis-
trative judge issued an order advising Ms. Dominado that
the Board may lack jurisdiction over her appeal, as its
jurisdiction over CSRS matters does not vest until after
OPM issues a final decision. The order did note an excep-
tion to this general rule, citing Okello v. Office of Person-
nel Management, 120 M.S.P.R. 498 (2014): the Board may
exercise jurisdiction if OPM refuses or improperly fails to
issue a final decision. The order explained that, in such
circumstances, the appellant must make a showing that
she has made repeated requests for a final or reconsidera-
tion decision, and the evidence indicates that OPM does
not intend to issue such a decision.
    Ms. Dominado responded to the order, arguing that
her appeal fell within the Okello exception. OPM moved
to dismiss for lack of jurisdiction. The administrative
judge granted OPM’s motion and dismissed the appeal,
finding that the Okello exception did not apply. Ms.
Dominado petitioned for review, and the Board affirmed.
Dominado v. Office of Pers. Mgmt., SF–0831–15–0490–I–
1, 2015 WL 5315804 (M.S.P.B. Sept. 14, 2015) (“Board
DOMINADO   v. MSPB                                        3



Decision”). Ms. Dominado now appeals to us. We have
jurisdiction under 28 U.S.C. § 1295(a)(9).
                       DISCUSSION
    Whether the Board has jurisdiction to adjudicate an
appeal is a question of law, which we review de novo.
Forest v. Merit Sys. Prot. Bd., 47 F.3d 409, 410 (Fed. Cir.
1995). Ms. Dominado has the burden of establishing the
Board’s jurisdiction by a preponderance of the evidence. 5
C.F.R. § 1201.56(a)(2)(i); Kahn v. Dep’t of Justice, 528
F.3d 1336, 1341 (Fed. Cir. 2008).
    We conclude that the Board properly dismissed Ms.
Dominado’s appeal for lack of jurisdiction. The MSPB’s
jurisdiction is limited to those matters over which it has
specifically been granted jurisdiction by any law, rule or
regulation. 5 U.S.C. § 7701(a); Prewitt v. Merit Sys. Prot.
Bd., 133 F.3d 885, 886 (Fed. Cir. 1998). This jurisdiction
includes review of “an administrative action or order
affecting the rights or interests of an individual” under
the CSRS as administered by OPM. 5 U.S.C. § 8461(e)(1);
5 C.F.R. § 831.110. Ordinarily, this means the MPSB can
assume jurisdiction over a CSRS appeal only after OPM
has issued a “final decision,” e.g., a reconsideration deci-
sion or an initial decision that OPM designates as a final
decision. 5 C.F.R. §§ 831.109; 831.110; 841.306; 841.307.
It is undisputed that OPM did not issue either of these
types of decisions here.
    However, the MSPB also has a series of precedents al-
lowing it to exercise jurisdiction over retirement matters
in which OPM “has refused or improperly failed to issue a
final decision.” Okello v. Office of Pers. Mgmt., 120
M.S.P.R. 498, 502 (2014); see Malone v. Merit Sys. Prot.
Bd., 590 F. App’x 1002, 1003 (Fed. Cir. 2015) (“However,
an exception to the final decision requirements exists
where OPM has constructively denied an individual the
opportunity to receive a final decision.”).
4                                         DOMINADO   v. MSPB



    For example, in Okello, the Board exercised jurisdic-
tion when OPM failed to issue a final decision after over
six years of dispute, and after repeated attempts by the
appellant to procure a final decision. 120 M.S.P.R. at 503.
Based on these facts, the Board concluded that OPM had
“effectively abdicated its role of adjudicating [the] claim.”
Id. at 504. Similarly, in Easter, the Board exercised
jurisdiction when OPM did not acknowledge receipt of an
application and failed to take action for over eighteen
months. Easter v. Office of Pers. Mgmt., 102 M.S.P.R.
568, 571 (2006).
    Here, the Board considered whether it should exercise
jurisdiction based on OPM’s failure to act, and declined to
do so. The Board noted that OPM’s delay in this case was
less than one year. And although Ms. Dominado made
repeated requests for OPM to process her application,
those requests were made in quick succession within one
week, and the appeal was filed shortly thereafter. 1 The
Board concluded that it lacked jurisdiction because Ms.
Dominado “failed to submit any evidence to suggest that
OPM does not intend to issue an initial or final decision.”
Board Decision at 4.
   We agree. This case is not like the previous cases in
which the Board has exercised jurisdiction in light of
OPM’s failure to act. Here, the process has not dragged


    1   The Board Decision states that Ms. Dominado
“submitted documentation appearing to show that she
sent emails to various OPM employees on March 2, 3, 5, 6,
and 8, 2015, demanding a decision on her application for
death benefits.” Board Decision at 3. These documents
are not in the record before us, so we cannot review the
Board’s finding on this point. But that is beside the point,
as Ms. Dominado does not rely on these documents—
indeed, she does not even make an argument that she
requested OPM to make a decision.
DOMINADO   v. MSPB                                       5



on for years, nor has OPM given any indication that it
does not intend to act on Ms. Dominado’s application.
Absent these types of circumstances, the statutory au-
thority to decide Ms. Dominado’s application remains
with OPM, and the Board lacks jurisdiction to act. See,
e.g., McNeese v. Office of Pers. Mgmt., 61 M.S.P.R. 70
(1994); Keira v. Merit Sys. Prot. Bd., 396 Fed. App’x. 703
(Fed. Cir. 2010).
    Finally, the relief that Ms. Dominado requests of us is
to vacate the Board’s decision and remand the case to
OPM. In effect, our decision achieves Ms. Dominado’s
goal. While we are affirming rather than vacating the
Board’s decision, the end result is that Ms. Dominado’s
case remains with OPM until a final decision is rendered,
or circumstances arise indicating that OPM does not
intend to issue a timely, appealable decision. At such
time, Ms. Dominado may seek review before the Board. 2
    For these reasons, we affirm the Board’s dismissal for
lack of jurisdiction.
                      AFFIRMED
                          COSTS
    Each party shall bear their own costs.




   2    We note that Ms. Dominado’s informal brief dis-
cusses the law applicable to incorrect retirement advice.
She does not allege, however, that she has been given any
incorrect retirement advice, explain the relevance of the
law to her appeal, or otherwise identify any error in the
Board’s decision.